UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7423



DAVID M. GARCIA,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES CONDON, At-
torney General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-97-1374-3-17BC)


Submitted:   February 11, 1999         Decided:     February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David M. Garcia, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David M. Garcia seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998) and his motion to reconsider.   We have reviewed

the record and the district court’s opinion, accepting the magis-

trate judge’s recommendation, and the order denying reconsideration

and find no reversible error. Accordingly, we deny Garcia’s motion

for a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See Garcia v. South Carolina, No.

CA-97-1374-3-17BC (D.S.C. Aug. 7 & Sept. 8, 1998).*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       Pursuant to Fed. R. Civ. P. 58 and 79(a), the orders from
which Garcia appeals were entered on the district court’s docket
August 7 and September 8, 1998. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                2